Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-10-12 has been entered.
Response to Amendment
The amendment filed 2021-10-12 has been entered. Claims 1, 3-6, and 8-10 remain pending in the application.  Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 2021-07-12.  The status of the claims is as follows:
Claims 2 and 7 are cancelled.
Claims 1, 3-6, and 8-10 remain pending in the application.
Claims 1, 3-6, and 8-10 are amended.
Response to Arguments
Applicant's arguments in response to rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant refers to the first argument presented in the previous Final Office Action.  In this argument related to PEG Example 39 on Remarks Pg. 7, Applicant appears to imply that not management of human activity or interaction between people, then that it is not mathematical concepts, and finally moves on to the evaluation of mental process.  PEG Example 39 is then evaluated for if it is a mental process.  It is found not to be a mental process, solely due to the fact that it recites a method of training a neural network.  This is because the process of training a machine learning model is interpreted as “Improvements to the Functioning of a Computer” (see MPEP 2106.05(a)).  Also, training a machine learning model such as a neural network typically takes a large quantity of iterations, and thus cannot be practically performed in the human mind.  Thus, the training is not “merely mathematical operations which could be performed by a person” as Applicant argues, leading to the argument that “the rejection fails to view what is practically performed in the human mind”.  Examiner respectfully disagrees as the rejection does view this, as the stated claim language “generating an analysis model” and “calculate a fitness score”, and “determine parameters” can practically be performed in the human mind.  Furthermore, Specification [0004] discloses “a parameter of a model including an 10autoregressive process is obtained by a least square method”, and a least square method can be practically performed in the human mind.
Applicant alleges on Remarks Pg. 8 that Examiner acquiesced that the burden under 35 USC 101 is greater than that of 35 USC 103.  Examiner did not explicitly acquiesce to this.  Examiner only noted that the 103 still stood, and then also noted that the 101 was valid on its 
Applicant argues on Remarks Pg. 9 that the claims are not a drafting effort designed to monopolize the exception, and that the insignificant extra solution activities pointed out by Examiner support the Applicant’s position.  Examiner respectfully points out that the purpose of the guidance regarding “insignificant extra solution activity” is, in fact, to judge whether or not proper limits are placed on the practice of the exception.  The addition of “insignificant extra solution activity” is viewed as not sufficient to avoid monopolizing the exception.  In the instant application, the claims are directed to generating a model, calculating a score, and determining parameters, which are all mental processes.  Additional elements must be considered together as a whole to determine integration into a practical application, but in this case there is only one additional element:  acquiring state information from sensors, which is insignificant extra solution activity (mere data gathering).  No meaningful limits are placed on a person gathering data that came from a sensor and doing calculations with pen and paper.  Furthermore, regarding step 2B, there is no indication that the acquiring of information from sensors is done 
Applicant's argument in response to rejections under 35 U.S.C. 103 on Remarks Pages 10-11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1 and 3-5 are directed to a device, Claims 6 and 7-9 are directed to a method, and Claim 10 is directed to a non-transitory computer storage medium.  
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 6, and 10:
 “generate an analysis model as a set of correlation models using the state information, wherein an objective variable in each of the correlation models is a data item in the state information”; generating an analysis model can be performed by the human mind with pen and paper, and is thus a mental process
“calculate a first fitness score as a feature of each objective variable in the correlation models, wherein the first fitness score is a fitness score of the objective variable to an autoregressive process”; calculating a fitness score can be performed by the human mind with pen and paper, and is thus a mental process
“determine parameters in each of the correlation models, wherein a correlation model thereof contains the autoregressive process of the objective variable mental process
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional element in claims 1, 6, and 10 “acquire state information from sensors attached to a monitored system” amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
	Claims 1, 6, and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of claims 1, 6, and 10 “acquire state information from sensors attached to a monitored system” amounts to well understood, routine, and conventional activity (receiving data over a network or retrieving information in memory; see MPEP 2106.05(d)(II)(i, iv)).  There is no indication that the “acquiring” is done in some novel or non-conventional way such that it amounts to significantly more than the judicial exception.  The claims are directed to a judicial exception.
	Dependent claim(s) 3-5 and 8-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
mental process) and detecting an abnormality based on the relationship (mental process); additional limitation in Claim 3 “output an alarm indicating abnormal condition of the monitored system” does not integrate the abstract idea into a practical application because it amounts to insignificant extra solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  The additional limitation is also not sufficient to amount to significantly more than the judicial exception, as there is no indication that the “alarm” itself is in some way novel or non-conventional in such a way to amount to significantly more.
Claims 4 and 9 recite the same limitations as Claims 3 and 8, and calculating a second fitness score (mental process) and extracting a model for detecting an abnormality based on the second fitness score (mental process).
Claim 5 recites the same limitations as Claim 4, and selecting a model based on a fitness score (mental process), extracting a model based on a fitness score (mental process), and relearning the relationship if the fitness score is below a threshold (mental process).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsumeda (WO 2014/132612 A1).  Note that paragraph numbers are associated with the Japanese-to-English machine translation provided in the 892 mailed on March 8, 2021.
As per Claim 1, Natsumeda teaches an information processing device (Natsumeda, Para [0016], discloses an IT system: “An example of the invariant relationship analysis of an IT (Information Technology) system is described below”, comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to: (Natsumeda, Para [0020], discloses memory and a processor:  “The monitored device (200) measures measured data (measured values) of a plurality of kinds of performance values of the monitored device (200) at regular intervals, and transmits the measured data to the system analysis device (100). A CPU (Central Processing Unit Unit) use rate, a memory usage rate, a disk access frequency, etc. and an usage rate and an use amount of a computer resource and a network resource are used as the seed of the performance value.”)
acquire state information from sensors attached to a monitored system (Natsumeda, Para [0024], discloses “A performance information collection part 101 collects performance information from a monitored device 200.”  Here, Natsumeda discloses a monitored system.   Natsumeda [0099] discloses:  “In this case, the system analysis device (100) generates a correlation model (122) using, for example, values of various sensors as metrics, and detects correlation destruction and extracts candidates for abnormality factors”.  Here, Natsumeda discloses sensors.)
(Natsumeda, Para [0022], discloses:  “The system analysis device (100) generates a correlation model (122) of the monitored device (200) on the basis of the performance information collected from the monitored device (200), and analyzes the state of the monitored device (200) on the basis of the correlation breakdown detected by using the generated correlation model (122).”  Here, Natsumeda discloses an analysis model as a set of correlation models (a set can have one element, as in Instant Spec [0030]: “The analysis model is a set of one or more correlation models”).  Natsumeda discloses a data item in the state information (“performance information”) comprises an objective metric (Natsumeda [0028]:  “Among the pair of metrics, the metric predicted by the correlation function is referred to as a target metric and the other metric is referred to as a non-objective metric”). 
calculate a first fitness score as a feature of each objective variable in the correlation models (Natsumeda, Para [0075], discloses:  “In a second embodiment of the present invention, a correlation function extraction unit (1023) extracts a correlation function using prediction accuracy (fitness) in addition to the detection sensitivity of the correlation function.”  Here, Natsumeda discloses a fitness score for a correlation model represented by a correlation function.  Natsumeda, Para [0087], discloses:  “For example, as shown in FIG. 7, a correlation function extraction unit 1023 extracts a correlation function F2 (A, B) having a maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric.”  Here, Natsumeda discloses that the fitness score is a feature of each objective variable (“the metric A as a target metric”)).
(Natsumeda, Para [0008], discloses:  “In the example of FIG. 9, the correlation function is close to the autoregressive model”.  Natsumeda, Para [0009], discloses:  “FIG. 10 is a diagram showing another example of a correlation function with a low abnormality detection capability. In the example of FIG. 10, the influence of the abnormality of the objective metric Y on the prediction value of the target metric Y is small as a result of the addition/subtraction of the past time series of the objective metric Y in the correlation function.”  Here, Natsumeda again describes an autoregressive process (“addition/subtraction of the past time series of the objective metric Y”), and one can see that y(t-1) and y(t-2) are part of the correlation function:
    PNG
    media_image1.png
    27
    209
    media_image1.png
    Greyscale
.  Natsumeda, Para [0029-0030], also discloses:  “Similarly to the operation management device of Patent Document 1, a correlation function generation unit 1021 determines a correlation function F (Y, U) for a pair of metrics Y (T) and U (T) by system identification processing for performance information of a predetermined modeling period. Here, metrics y(t) and u(t) are target metrics and non-objective metrics, respectively. An (n = 1 to N) and Bm (m = 0 to M) are coefficients multiplied by Y (T-N) and U (T-K-M), respectively 
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
.  One can see that if any value of An (n = 1 to N) is nonzero, then this represents an autoregressive process.  As shown above, Natsumeda [0006] discloses:  “The correlation function f (y, u) is determined, for example, so that the value of prediction accuracy (fitness) is maximized”.  Thus, a fitness score is calculated for the objective variable (“y”) to this correlation function, which has been shown to be an autoregressive process.)
(Natsumeda, Para [0031], discloses: “A correlation function generation unit (1021) generates a correlation function for each pair of metrics, for example, for a plurality of predetermined combinations of parameters (n, k, m) in the equation (1).” Here, Natsumeda discloses that a correlation model comprises combinations of parameters.  Natsumeda, Para [0075], discloses:  “In a second embodiment of the present invention, a correlation function extraction unit (1023) extracts a correlation function using prediction accuracy (fitness) in addition to the detection sensitivity of the correlation function”.  Here, Natsumeda discloses extracting a correlation function, and since a correlation function comprises parameters, this discloses determining parameters in the correlation model.  This determining is depending on the first fitness score (“extracts a correlation function using prediction accuracy (fitness)”).  Also, recall that Natsumeda [0029-0030] above discloses a range of correlation models 
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
, comprising a plurality of possible autoregressive models.  Considering the antecedent basis to the preceding limitation:  “a fitness score of the objective variable to an autoregressive process”, whether or not the model contains the autoregressive process as previously established, depends on the first fitness score, as the fitness score determines which parameters are chosen.  It is also worth noting that Natsumeda’s range of correlation models could include non-autoregressive processes in the cases where all values of An (n = 1 to N) are zero (in which case, no previous values of the objective variable are taken into account).  In this case, the fitness score could actually determine whether or not any autoregression is used at all.)

As per Claim 6, Claim 6 is a method claim corresponding to device claim 1.  The difference is that no memory or processor are recited in the claim.  Claim 6 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is a non-transitory computer readable storage medium claim corresponding to device claim 1.  The difference is that no memory or processor are recited in the claim, but the claim additionally recites a non-transitory computer readable storage medium and a computer. (Natsumeda, [0013], discloses a computer readable storage medium and a computer: “A computer-readable recording medium in one embodiment of the present invention stores a plurality of candidates of correlation function representing a correlation of a pair of metrics in a system to a computer, and stores a program for executing processing for extracting one correlation function as a correlation function of the pair of metrics from among candidates of the plurality of correlation functions, and extracting one correlation function as a correlation function of the pair of metrics.”)  Claim 10 is rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda in view of Mezic et. al. (US 2016/0203036 A1; hereinafter “Mezic”).
As per Claim 3, Natsumeda as shown above teaches the information processing device according to claim 1 and also teaches wherein the one or more processors configured to further execute the instructions to: learn a relationship between at least two of the data items by using the correlation model (Natsumeda, Para [0029], discloses “Similarly to the operation management device of Patent Document 1, a correlation function generation unit 1021 determines a correlation function F (Y, U) for a pair of metrics Y (T) and U (T) by system identification processing for performance information of a predetermined modeling period.”  Here, Natsumeda “determines a correlation function” (i.e., learns a relationship) “for a pair of metrics” (i.e., between the first data item and the second data item)).
and detect an abnormality in a data item in state information acquired from the sensors by using a model generated by learning the relationship (Natsumeda, Para [0052], discloses “An abnormality factor extraction unit 104 extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred on the basis of the correlation breakdown information.”  Here, Natsumeda “extracts a candidate of a metric (abnormality factor metric) in which abnormality has occurred” (i.e. detects an abnormality).  Natsumeda also discloses that this is “on the basis of the correlation breakdown information.”  Natsumeda, Para [0050], provides detail on “correlation breakdown”:  “The correlation destruction detection unit (103) detects correlation destruction for each pair (pair) of the metrics in the same manner as the operation management device of the patent document (1). When the difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric is equal to or greater than a predetermined threshold, a correlation destruction detection unit (103) detects the correlation of the correlation between the pair as a correlation breakdown.”  Here, Natsumeda shows that the “correlation breakdown” is indicative of “correlation destruction for each pair of the metrics” (i.e., the first data item or the second data item).  Natsumeda also indicates that this detection is based on the “correlation function” (i.e., the model generated by learning the relationship): “difference (prediction error) between the predicted value of the target metric obtained by inputting the measurement value of the metric to the correlation function and the measurement value of the target metric”.  The information is from sensors acquiring state information as stated in Natsumeda, Para [0024]:  “A performance information collection part 101 collects performance information from a monitored device 200.”  Here, Natsumeda discloses a monitored system.   Natsumeda [0099] discloses:  “In this case, the system analysis device (100) generates a correlation model (122) using, for example, values of various sensors as metrics, and detects correlation destruction and extracts candidates for abnormality factors”.  Here, Natsumeda discloses sensors.)
However, Natsumeda does not teach output an alarm indicating abnormal condition of the monitored system.
Mezic teaches output an alarm indicating abnormal condition of the monitored system. (Note that Examiner is interpreting “alarm” as merely “notification”, as “alarm” is not supported in the Instant Specification, but Instant Specification [0002] states:  “This analysis process notifies, when an abnormality of the system is detected, an occurrence of the abnormality to an operator or the system”.  Mezic, Para [0054], discloses:  “In some embodiments, the fault detector 143 further generates an alert and/or a notification when a likely fault is detected. The alert and/or notification can be automatically transmitted by the fault generator 143 to the user device 160 to inform a user associated with the alert and/or notification”)
Natsumeda and Mezic are analogous art because they are both in the field of endeavor of machine learning and fault detection.
It would have been obvious before the effective filing date of the claimed invention to combine the fault detection of Natsumeda with the notification of fault of Mezic.  One of ordinary skill in the art would be motivated to do so in order to let a user know so they can address it as soon as possible (Mezic, [0054]:  “to inform a user associated with the alert and/or notification”).

As per Claim 4, the combination of Natsumeda and Mezic as shown above teaches the information processing device according to claim 3.  Natsumeda teaches wherein the one or more processors configured to further execute the instructions to: calculate a second fitness score that is a fitness score of the correlation model used for learning the relationship, and extract the model for detecting the abnormality from the model used for learning the relationship, based on the second fitness score. (Natsumeda, Para [0059], discloses:  “A correlation function generation unit 1021 generates a plurality of correlation functions.”  Here, Natsumeda discloses a plurality of correlation functions.  Natsumeda then discloses extracting one of the correlation functions based on fitness, thus implying multiple fitness scores in [0087]:  “For example, as shown in FIG. 7, a correlation function extraction unit 1023 extracts a correlation function F2 (A, B) having a maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric. A correlation function extraction part 1023 extracts a correlation function f4 (b, a) having a maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric. Then, a correlation function extraction part 1023 extracts a correlation function f2 (a, b) having a large detection sensitivity to a non-objective metric as a correlation function set in a correlation model 122.”  Here, Natsumeda discloses a second fitness score (“maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric” and “maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric”.  This model that is extracted is used for learning a relationship, as it is for “detection sensitivity” for an abnormality based on how the device is operating, as stated in Natsumeda [0072]: “detection sensitivity that indicates easiness of correlation breakdown at the time of abnormality”).

As per Claim 8, Claim 8 is a method claim corresponding to device claim 3.  The difference is that no memory or processor are recited in the claim.  Claim 8 is rejected for the same reasons as Claim 3.

As per Claim 9, Claim 9 is a method claim corresponding to device claim 4.  The difference is that no memory or processor are recited in the claim.  Claim 9 is rejected for the same reasons as Claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Natsumeda and Mezic further in view of Chen et. al. (US 2014/0108314 A1; hereinafter “Chen”).
As per Claim 5, the combination of Natsumeda and Mezic as shown above teaches the information processing device according to claim 4.  Natsumeda teaches when the first fitness score is equal to or more than a first threshold value, a model having the second fitness score equal to or more than a second threshold value is extracted as the model for detecting the abnormality (Natsumeda, Para [0059], discloses:  “A correlation function generation unit 1021 generates a plurality of correlation functions.”  Here, Natsumeda discloses a plurality of correlation functions.  Natsumeda then discloses extracting one of the correlation functions based on fitness, thus implying multiple fitness scores in [0087]:  “For example, as shown in FIG. 7, a correlation function extraction unit 1023 extracts a correlation function F2 (A, B) having a maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric. A correlation function extraction part 1023 extracts a correlation function f4 (b, a) having a maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric. Then, a correlation function extraction part 1023 extracts a correlation function f2 (a, b) having a large detection sensitivity to a non-objective metric as a correlation function set in a correlation model 122.”  Here, Natsumeda discloses a second fitness score (“maximum prediction accuracy (= 0.79) from a correlation function using the metric A as a target metric” and “maximum prediction accuracy (= 0.81) from a correlation function using the metric b as a target metric”.  This model that is extracted is used for learning a relationship, as it is for “detection sensitivity” for an abnormality based on how the device is operating, as stated in Natsumeda [0072]: “detection sensitivity that indicates easiness of correlation breakdown at the time of abnormality”. In order to be selected, the second fitness score must exceed a second threshold (be higher than the other score).  Natsumeda discloses a first fitness score and first threshold value, and the above describes evaluation of the second fitness score may take place “when the first fitness score is equal to or more than a first threshold value”, or when it does not).
Natsumeda suggests when the first fitness score is equal to or more than a first threshold value, a model not including an autoregressive process of the first data item is selected as the correlation model (Natsumeda [0030] discloses
    PNG
    media_image2.png
    20
    392
    media_image2.png
    Greyscale
 , wherein if all values of An (n = 1 to N) are zero, then the model is non-autoregressive, since no previous values of the obective variable are included.)  However, while the correlation functions disclosed by Natsumeda encompass this possibility, Natsumeda does not explicitly teach deciding between autoregressive and non-autoregressive.
Chen teaches wherein, when the first fitness score is equal to or more than a first threshold value, a model not including an autoregressive process of the first data item is selected as the correlation model (Chen, Para [0023], discloses:  “In one embodiment, the unique features of data characteristics in physical systems may provide a guideline for developing the analytic engine. Considering that there may be a high diversity of data behaviors, the engine may include an ensemble of analysis models, each of which may explore a specific property from the data (e.g., constant model, periodic model, cumulative sum (CUSUM) model, AutoRegressive model with eXternal input (ARX), etc.). The properties considered in those models may include different compositions of attributes, including those from a single attribute, every pair of attributes, a group of attributes, or the whole data set. Each model in the engine may discover the group of time series that follows the property it is associated with. As the models in the engine may cover all the measurement data, each time series may ultimately find at least one model that can capture the behavior of its evolutions.”  Here, Chen discloses a plurality of model types, including autoregressive (“ARX”) and non-autoregressive (e.g., “CUSUM”)).  Chen, Para [0041], discloses: “In one embodiment, the system dynamics may be modeled based on the extracted features. The projected features may demonstrate deterministic trajectories along time. Here, a complementary strategy may be adopted to model the system dynamics. A Vector-Autoregressive (VAR) technique may be employed in block 212 to model the trajectory of features as it considers temporal smoothness of trajectory. Because a small set of time series may lack smoothness in feature trajectories, these time series may result in a low fitness score in the VAR model, and as such, a density based approach may be employed to model their behaviors in block 216.” Here, Chen discloses, by comparing a first fitness score to a first threshold value, to select a model not using the autoregressive process (“density based approach”) as a correlation model.  One of ordinary skill in the art will appreciate that it is obvious to either make the decision based on lower or higher than a threshold.  Also, see Chen Figure 2:

    PNG
    media_image3.png
    710
    745
    media_image3.png
    Greyscale


	The combination of Natsumeda and Chen further teaches and the one or more processors configured to further execute the instructions to: select, when the first fitness score is equal to or more than the second threshold value, a model not including the autoregressive process of the first data item as the correlation model, and relearn the relationship by using the selected model. (Natsumeda [0087], as shown above, discloses choosing a model with the best accuracy, and also discloses at least two fitness scores and two threshold values.  Natsumeda [0087] discloses that the model is used to learn a relationship as shown above, and this process includes “relearning” as Natsumeda discloses trying several different models, so after processing the first model, it is “relearning”.  Chen, as shown above, discloses choosing a model not including the autoregressive process based on a fitness score.  Thus, together Natsumeda and Chen suggest selecting a model not including the autoregressive process based on when a first fitness score is compared to a second threshold value.)
	Natsumeda and Chen are analogous art because they are both in the field of endeavor of machine learning.
	It would have been obvious before the effective filing date of the claimed invention to combine the model fitness scores of Natsumeda with the choice of including or excluding autoregression of Chen.  One of ordinary skill in the art would be motivated to do so in order to maintain accuracy even for time series that lack smoothness in feature trajectories and/or do not properly fit an autoregressive model (Chen [0030]:  “In one embodiment according to the present principles, a complementary method may be employed to model system dynamics. A 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duncan et. al. (US 10,318,874 B1) discloses selecting a model from a family of models using the same methodology (e.g. autoregressive, exponential smoothing, etc.) based on a model quality metric.  Before this, Duncan discloses a “methodology selection” step possibly performed “by an automated tool of a machine learning service”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.A.S./Examiner, Art Unit 2126

/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145